DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive. The 112(b) rejections are not overcome. The Examiner has provided how to overcome the rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Make the following amendments to overcome the 112(b) rejection:
	In Claim 1 (deletions in cross-out and additions underlined): 
		A device for sealing pneumatic tires
a sealing liquid; 
the sealing liquid 
the sealing liquid container having at least two chambers in which components of the sealing liquid that are reactive to one another are stored separately, the chambers being separated from one another by a closed connecting element which is configured to be opened via a pressure and/or an air flow from the air inlet opening to the outlet opening; and 
a valve characterized in that the valve is designed such that in the event of sufficient predetermined pressure from the compressor via the air inlet opening, the valve opens, and the sealing liquid container is designed such that the air flows from a first chamber of the at least two chambers into a second chamber of the at least two chambers and from the second chamber into the tire via the outlet opening, the sealing liquid container being designed such that the components of the sealing liquid are mixed in the second chamber
		In Claim 7: in line 3 of the claim, delete “a compressor” and insert – the compressor --;
		In Claim 9: in line 1 of the claim, delete “1, characterized in that a” and insert -- 8, characterized in that the”
		In Claim 11: in line 1, delete “that a” and insert – that the --, and in line 2, delete “the path” and insert – a path --.

Reasons for indicating allowable subject matter
Claims 1-15 would be allowable once the proposed amendments are made to overcome the 112(b) rejections.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753